UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 95-7516



WAYNE STEVEN EVANS,

                                           Petitioner - Appellant,

          versus

EARL BESHEARS, Warden; J. JOSEPH CURRAN, JR.,

                                          Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Catherine C. Blake, District Judge. (CA-
94-2407-WN)


Submitted:   February 7, 1996          Decided:     February 22, 1996


Before MURNAGHAN and WILLIAMS, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.

Dismissed by unpublished per curiam opinion.


Wayne Steven Evans, Appellant Pro Se. Gwynn X. Kinsey, Jr., Assis-
tant Attorney General, Baltimore, Maryland, for Appellees.

Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant seeks to appeal the district court's order denying

relief on his 28 U.S.C. § 2254 (1988) petition. We have reviewed

the record and the district court's opinion and find no reversible

error. Accordingly, we deny a certificate of probable cause to

appeal and dismiss the appeal on the reasoning of the district
court. Evans v. Beshears, No. CA-94-2407-WN (D. Md. Aug. 21, 1995).
We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court

and argument would not aid the decisional process.




                                                         DISMISSED




                                2